After the foregoing decision was put out, the attention of the writer was called to an act "to further regulate the trial of causes, the introduction of evidence, and objections and exceptions thereto." Gen. Acts 1927, p. 636.
Thereupon, the cause was put on the rehearing docket, for further consideration. This statute has been recently construed in Flowers v. Graves, ante, p. 445, 125 So. 659.
Without undertaking to define the scope and effect of such statute, we follow the above decision, and hold that it does not repeal the long-settled law of this state, essential to the administration of justice, that error will not be presumed; nor does it repeal the rules of practice, not mentioned therein, to the effect that probable injury must appear.
This court is not advised by the record before us of the nature of the declarations by Carter to Strange. Prima facie, they were mere hearsay. *Page 686 
How the matter could be put in the record here, when it was not presented to the trial court, we do not undertake to say.
We see no reason to depart from the original opinion.
Application overruled.
ANDERSON, C. J., and GARDNER and FOSTER, JJ., concur.